MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2016	ME	172	
Docket:	   Cum-15-493	
Argued:	   June	8,	2016	
Decided:	  November	29,	2016	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                  STATE	OF	MAINE	
                                         	
                                        v.	
                                         	
                                 TIMOTHY	M.	HUNT	
	
	
GORMAN,	J.	

      [¶1]		Timothy	M.	Hunt	appeals	from	a	judgment	of	conviction	entered	in	

the	trial	court	(Cumberland	County,	Moskowitz,	J.)	after	a	jury	found	him	guilty	

of	six	counts	of	gross	sexual	assault	(Class	A),	17-A	M.R.S.	§	253(1)(C)	(2015),	

and	 six	 counts	 of	 unlawful	 sexual	 contact	 (Class	 B),	 17-A	M.R.S.	

§	255-A(1)(E-1)	 (2015).	 	 Hunt	 argues	 that	 the	 court	 (Wheeler,	 J.)	 erred	 by	

denying	 his	 motion	 to	 suppress	 evidence	 of	 inculpatory	 statements	 he	 made	

during	a	police	interview.		Although	he	also	raises	a	number	of	issues	from	the	

trial,	we	need	consider	only	the	admissibility	of	the	evidence	of	his	confession.		

Because	 we	 conclude	 that	 the	 confession	 should	 have	 been	 suppressed,	 we	

vacate	the	judgment	of	conviction	and	remand	the	case	for	a	new	trial.	
2	

                                  I.		BACKGROUND	

      [¶2]		On	December	4,	2013,	the	Cumberland	County	Grand	Jury	issued	

an	indictment	charging	Hunt	with	six	counts	of	gross	sexual	assault	(Class	A),	

17-A	 M.R.S.	 §	 253(1)(C),	 and	 six	 counts	 of	 unlawful	 sexual	 contact	 (Class	 B),	

17-A	 M.R.S.	 §	 255-A(1)(E-1),	 involving	 an	 eight-year-old	 victim.	 	 After	

pleading	 not	 guilty	 to	 the	 charges,	 Hunt	 moved	 to	 suppress	 evidence	 of	

incriminating	statements	he	made	during	an	interview	with	two	Scarborough	

Police	Department	detectives.	

      [¶3]	 	 At	 the	 hearing	 on	 his	 motion,	 Hunt	 argued	 that	 his	 incriminating	

statements	 during	 the	 interview	 were	 motivated	 by	 improper	 promises	 of	

leniency	 and	 were	 therefore	 involuntary.	 	 The	 court	 (Wheeler,	 J.)	 heard	

testimony	 from	 a	 psychologist	 who	 had	 evaluated	 Hunt,	 from	 the	 detectives,	

and	from	Hunt.		The	parties	stipulated	to	the	admission	of	four	psychological	

assessment	reports	and	a	recording	of	the	police	interview	that	included	both	

video	and	audio.	

      [¶4]	 	 The	 recording	 shows	 that	 the	 following	 interactions	 took	 place.		

During	 the	 first	 part	 of	 the	 interview,	 Hunt	 repeatedly	 denied	 touching	 the	

victim	 inappropriately.	 	 Throughout	 the	 interview,	 the	 detectives	 challenged	

Hunt’s	 denials	 with,	 inter	 alia,	 minimization	 of	 the	 moral	 blame	 associated	
                                                                                       3	

with	 the	 alleged	 conduct,	 pleas	 to	 “do	 the	 right	 thing,”	 and	 urges	 to	 avoid	

having	 the	 victim	 “go	 through”	 a	 trial.	 	 Before	 he	 had	 confessed	 to	 any	

wrongdoing,	 but	 in	 response	 to	 questioning,	 Hunt	 expressed	 concern	 that	

admitting	 to	 “something	 like	 this	 could	 put	 [him]	 on	 that	 list,”	 apparently	

referring	 to	 the	 Maine	 Sex	 Offender	 Registry.	 	 In	 response,	 one	 of	 the	

detectives	told	him,	“don’t	worry	about	that,”	“don’t	worry	about	going	on	the	

list,”	 and	 “we’re	 not	 gonna	 worry	 about	 anything	 else	 outside	 of	 this	 room,	

Tim,	because	it	will	work	out,	it	will	be	fine.”			

      [¶5]		Later,	during	a	portion	of	the	interview	led	by	a	second	detective,	

the	second	detective	told	Hunt:	

    [y]ou	 were	 worried	 about	 being	 on	 some	 kind	 of	 a	 list—not	
    everybody	ends	up	on	the	list.		I’ll	tell	you	the	guys	that	end	up	on	
    the	list.		Those	are	the	guys	that	I’m	talking	about	on	the	other	end	
    of	 the	 scale.	 	 The	 guys	 that	 hang	 out	 by	 schools,	 and	 they	 take	
    pictures	of	little	kids	in	places	in	public,	and	they	put	themselves	
    in	positions	that	they	can	be	around	kids	for	the	sole	purpose	of	
    perpetrating	 on	 a	 child.	 	 Those	 are	 the	 guys	 that	 end	 up	 on	 lists.		
    Guys	like	you	.	.	.	they	don’t	end	up	[in]	situations	like	that	dramatic.		
    They	 get	 help	 and	 they	 get	 opportunities	 like	 you’re	 being	 given	
    here	today	.	.	.	.	
    	
(Emphases	added.)	
	
    [¶6]	 	 The	 second	 detective	 also	 told	 Hunt	 that	 if	 Hunt	 was	 not	 being	

“one	hundred	percent	truthful,”	he	was	“harming	[him]self,”	and	that	
4	

       You	need	to	think	about	it,	because	you	don’t	get	this	opportunity	
       twice.	 	 After	 today,	 it’s	 over.	 	 You’re	 not	 gonna	 have	 another	
       opportunity	 to	 come	 in	 here	 and	 explain	 yourself	 to	 [the	 first	
       detective],	 and	 he’s	 not	 gonna	 have	 another	 opportunity	 to	 help	
       you.	 	 Because	 if	 he	 thinks	 you’re	 lying,	 after	 today,	 all	 hands	 are	
       off.	.	.	.	If	he	knows	.	.	.	you’re	telling	.	.	.	the	truth,	we	can	work	with	
       this.		You	could	still	go	home	today.		Okay?		Nobody’s	said	you’re	
       going	to	get	arrested.		Right?		Nobody’s	told	you	that	today,	right?		
       This	list	thing	you’re	worried	about?		That’s	for	the	other	end	of	the	
       spectrum.		That’s	for	the	people	that	are	problematic.	
	
(Emphases	 added.)	 	 The	 first	 detective	 returned	 to	 the	 interview	 room.		

Resuming	 the	 interview,	 he	 said,	 “I	 know	 you	 mentioned	 earlier,	 you	 know,	

‘I’m	 worried	 about	 being	 on	 a	 list,’	 but	 I	 want	 you	 not	 to	 worry	 about	 that.		

You	know,	 it—it—ah,	 not	 everyone	 goes	 on	 a	 list.	 	 Okay?	 	 Not	 everyone	 does.”	

(Emphasis	added.)	

       [¶7]		After	Hunt	made	some	incriminating	statements,	the	first	detective	

asked	him	why	he	hadn’t	confessed	earlier	in	the	interview.		Hunt	explained	

that	he	“didn’t	know	how	to	word	it,”	that	“maybe	the	right	questions	wasn’t	

coming	up	for	the	right	answer,”	and	that	his	“mind’s	slow”	and	“isn’t	like	all	

the	 other	 minds	 that	 catch	 on.”	 	 Hunt	 also	 said,	 “I	 don’t	 want,	 you	 know,	

people	to	look	at	me	in	like,	you	know	in	a	certain	way.	.	.	.		Like	your	um,	your	

friend,	well,	your	partner	slash	friend	.	.	.	like	he	said,	that	I’m	not	even	close	to	

being	on	that	list,	you	know?		That	it	should	be	fine.”		(Emphasis	added.)		Only	
                                                                                                     5	

after	 Hunt	 had	 incriminated	 himself	 did	 the	 first	 detective	 tell	 Hunt	 that	 he	

and	his	colleague	were	“not	in	control	of	that	list.”	

      [¶8]	 	 In	 a	 written	 order	 denying	 Hunt’s	 motion,	 the	 court	 found	 that	

Hunt	 had	 gone	 willingly	 to	 the	 Scarborough	 Police	 Department	 with	 the	

detectives	to	be	interviewed,	knowing	that	they	wanted	to	talk	to	him	about	

information	 they	 had	 received	 from	 the	 Department	 of	 Health	 and	 Human	

Services	 about	 “sexual	 allegations.”	 	 The	 court	 also	 found	 the	 following	 facts	

about	 the	 interview.	 	 The	 detectives	 told	 Hunt	 that	 he	 was	 not	 under	 arrest,	

that	 he	 did	 not	 have	 to	 go	 with	 them,	 and	 that	 they	 would	 drive	 him	 back	

home	 at	 any	 time.	 	 After	 bringing	 Hunt	 into	 an	 interview	 room,	 the	 first	

detective	 started	 an	 audio	 and	 video	 recording	 and	 told	 Hunt	 that	 the	

interview	 was	 being	 recorded.	 	 He	 told	 Hunt	 that	 he	 was	 free	 to	 leave	 and	

advised	him	of	his	Miranda	rights.		After	stating	each	“right,”	the	first	detective	

asked	whether	Hunt	understood,	and	Hunt	responded	affirmatively.	

      [¶9]	 	 The	 court	 further	 found	 that	 after	 the	 second	 detective	 left	 the	

room,	the	first	detective	“reentered	and	used	police	interrogation	techniques,	

including	minimization	of	the	crime.”1		The	court	found	that	Hunt	eventually	

“confessed	to	sexual	contact”	with	the	victim.		


  1		The	court	did	not	specifically	describe	the	“interrogation	techniques”	used	by	either	detective.	

  	
6	

      [¶10]	 	 Although	 noting	 that	 Hunt’s	 “cognitive	 skills	 are	 less	 than	

average,”	 the	 court	 stated	 “there	 was	 no	 indication	 of	 any	 impairment	 of	

Hunt’s	physical	or	mental	condition.”		The	suppression	court	had	two	reports	

from	 psychologists	 who	 measured	 Hunt’s	 cognitive	 capacity.	 	 One	 measured	

Hunt’s	 composite	 IQ	 as	 81,	 with	 a	 nonverbal	 skills	 score	 of	 92	 and	 a	 verbal	

skills	 score	 of	 75;	 another	 measured	 Hunt’s	 composite	 IQ	 as	 75,	 with	 a	

nonverbal	skills	score	of	90	and	a	verbal	skills	score	of	67.	

      [¶11]	 	 Although	 Hunt	 testified	 at	 the	 suppression	 hearing	 that	 he	 had	

snorted	Vicodin	on	the	day	of	the	interview,	and	was	taking	other	medications	

prescribed	for	him,	namely	Wellbutrin	(an	antidepressant)	and	Risperdal	(an	

antipsychotic),	 the	 court	 also	 found	 that	 “the	 video	 does	 not	 disclose	 any	

bizarre,	 psychotic	 or	 .	 .	 .	 drug-induced	 behavior”;	 “Hunt	 appeared	 to	 be	 alert	

and	rational,	and	he	could	respond	to	questions	with	appropriate	answers.”		

	     [¶12]	 	 In	 a	 footnote	 apparently	 directed	 at	 Hunt’s	 argument	 that	 his	

statements	were	involuntary	in	light	of	the	detectives’	references	to	“the	list,”	

the	court	stated	that	“[t]here	is	nothing	illegal	with	.	.	.	trying	to	narrow	and	

shift	the	focus	of	the	investigation	on	the	critical	issues,	rather	than	possible	

outcomes	 in	 the	 case.”	 	 The	 court	 concluded,	 “The	 detectives[’]	 interviewing	
                                                                                                     7	

techniques	were	fundamentally	fair	and	Hunt’s	confession	was	not	a	product	

of	coercive	police	conduct.”2			

	      [¶13]	 	 As	 a	 result	 of	 the	 court’s	 ruling,	 the	 recording	 of	 Hunt’s	

confession	was	admitted	in	evidence	at	trial,	over	his	continuing	objection.	

       [¶14]		The	court	(Moskowitz,	J.)	held	a	four-day	jury	trial	in	late	July	of	

2015.	 	 Just	 before	 trial,	 the	 State	 filed	 a	 motion	 in	 limine	 seeking	 to	 exclude	

Hunt’s	 proposed	 expert	 testimony	 regarding	 police	 interrogation	 techniques	

and	risk	factors	associated	with	false	confessions.		After	the	parties	conducted	

a	voir	dire	of	the	expert,	the	court	granted	the	State’s	motion,	concluding	that	

the	 testimony	 was	 inadmissible	 pursuant	 to	 M.R.	 Evid.	 702	 based	 on	 its	

findings	 that	 “it	 ha[d]n’t	 been	 demonstrated	 in	 the	 voir	 dire	 that	 there	 is	 a	

reliable	 scientific	 basis	 for	 determining	 some	 causal	 relationship”	 between	

certain	interrogation	techniques	and	unreliable	confessions,	and	“the	subject	

matter	 of	 the	 proposed	 testimony	 is	 really	 not	 beyond	 the	 common	

knowledge	of	a	lay	juror.”		

	      [¶15]	 	 The	 jury	 found	 Hunt	 guilty	 of	 all	 twelve	 charges.	 	 The	 court	

entered	a	judgment	on	the	verdict	and	sentenced	Hunt	to	twenty-five	years	of	


   2		Although	the	court	did	not	state	expressly	that	the	State	had	proved	voluntariness	beyond	a	

reasonable	doubt,	in	the	absence	of	any	indication	to	the	contrary,	we	assume	that	the	court	applied	
the	correct	standard	of	proof.		See	State	v.	Ashe,	425	A.2d	191,	194	n.4	(Me.	1981);	State	v.	Collins,	
297	A.2d	620,	627	(Me.	1972).	
8	

unsuspended	 imprisonment	 for	 each	 of	 the	 gross	 sexual	 assault	 charges	 and	

five	 years	 of	 unsuspended	 imprisonment	 for	 each	 of	 the	 unlawful	 sexual	

contact	charges,	all	to	be	served	concurrently,	followed	by	a	lifetime	term	of	

supervised	release.		Hunt	appealed	from	the	judgment	of	conviction.3	

                                          II.		DISCUSSION	

	        [¶16]	 	 Hunt	 contends	 that	 the	 court	 (Wheeler,	 J.)	 erred	 by	 denying	 his	

motion	to	suppress	 because	his	incriminating	statements	were	motivated	by	

improper	 promises	 of	 leniency	 by	 police	 and	 were	 therefore	 involuntary.		

“The	determination	of	whether	a	statement	is	voluntary	is	a	mixed	question	of	

fact	and	law	.	.	.	.”		State	v.	Bryant,	2014	ME	94,	¶	15,	97	A.3d	595.		We	review	

“the	 court’s	 factual	 findings	 .	 .	 .	 for	 clear	 error	 and	 its	 .	 .	 .	 ultimate	

determination	 regarding	 voluntariness”	 de	 novo.	 	 Id.	 (citations	 omitted).		

Here,	 as	 we	 noted,	 the	 interrogation	 was	 recorded,	 and	 the	 recording	 was	

admitted	at	the	suppression	hearing.		Hunt	does	not	challenge	the	accuracy	of	

the	 recording	 or	 the	 suppression	 court’s	 factual	 findings;	 he	 argues	 that	 the	

court	 misapplied	 legal	 principles.	 	 Thus,	 the	 facts	 are	 not	 in	 dispute.		

Accordingly,	 “we	 review	 the	 motion	 court’s	 application	 of	 the	 law	 to	 those	

facts	de	novo,”	State	v.	Dodge,	2011	ME	47,	¶	10,	17	A.3d	128.	

     3		The	Sentence	Review	Panel	denied	Hunt’s	application	for	leave	to	appeal	his	sentence.		State	v.	

Hunt,	No.	SRP-15-494	(Me.	Sent.	Rev.	Panel	Dec.	21,	2015);	see	15	M.R.S.	§	2151	(2015);	M.R.	App.	P.	
20.	
                                                                                                                             9	

A.	      Legal	Standards	

	        [¶17]		In	Maine,	when	a	defendant	in	a	criminal	case	moves	to	suppress	

statements	on	the	ground	that	they	were	made	involuntarily,	the	State	has	the	

burden	to	prove	voluntariness	beyond	a	reasonable	doubt.4		State	v.	Kittredge,	

2014	ME	90,	¶	24,	97	A.3d	106;	State	v.	Collins,	297	A.2d	620,	627	(Me.	1972).		

To	 determine	 whether	 the	 suppression	 court	 erred	 when	 it	 concluded	 that	

Hunt’s	 confession	 was	 “voluntary,”	 we	 must	 first	 understand	 the	 concept	 of	

“voluntariness”	as	it	has	been	employed	in	this	area	of	law.		Our	jurisprudence	

on	this	issue	has	not	always	been	entirely	clear.		With	this	opinion,	we	hope	to	

clarify	the	law	and	process	to	be	applied	when	determining	the	voluntariness	

of	a	confession	in	the	face	of	a	challenge	to	police	action.			

	        [¶18]		The	exclusionary	rule	for	“involuntary”	confessions	is	grounded	

in	 both	 the	 privilege	 against	 self-incrimination,	 guaranteed	 by	 the	 Fifth	

Amendment	 to	 the	 United	 States	 Constitution5	 and	 article	 I,	 section	 6	 of	 the	


    4		In	Lego	v.	Twomey,	the	United	States	Supreme	Court	held	that	in	federal	cases	the	government	

must	 prove	 voluntariness	 by	 a	 preponderance	 of	 the	 evidence.	 	 404	 U.S.	 477,	 482-89	 (1972).	 	 “Of	
course,”	the	Court	noted,	“the	States	are	free,	pursuant	to	their	own	law,	to	adopt	a	higher	standard.		
They	may	indeed	differ	as	to	the	appropriate	resolution	of	the	values	they	find	at	stake.”		Id.	at	489.		
In	 Collins,	 which	 we	 decided	 eleven	 months	 after	 Lego,	 we	 concluded	 that	 public	 policy	 and	 “the	
values	we	find	at	stake”—namely,	safeguarding	“the	right	of	an	individual,	entirely	apart	from	his	
guilt	or	innocence,	not	to	be	compelled	to	condemn	himself	by	his	own	utterances”—demand	that,	
in	 Maine,	 the	 State	 must	 prove	 voluntariness	 beyond	 a	 reasonable	 doubt.	 	 297	 A.2d	 at	 626-27	
(alteration	omitted)	(quotation	marks	omitted).	
    	
    5	 	 “No	 person	 .	 .	 .	 shall	 be	 compelled	 in	 any	 criminal	 case	 to	 be	 a	 witness	 against	 himself	 .	 .	 .	 .”		

U.S.	Const.	amend.	V.	
10	

Maine	 Constitution;6	 and	 the	 due	 process	 clause	 of	 the	 Fourteenth	

Amendment	to	the	United	States	Constitution7	and	article	I,	section	6-A	of	the	

Maine	Constitution.8	

         [¶19]	 	 There	 is	 a	 distinction	 between	 those	 statements	 that	 must	 be	

excluded	 pursuant	 to	 the	 Fifth	 Amendment	 because	 they	 are	 the	 product	 of	

compulsion,	 and	 those	 statements	 that	 must	 be	 excluded	 because	 their	

admission	would	otherwise	create	an	injustice.		“Where	the	Fifth	Amendment	

analysis	 seeks	 to	 determine	 whether	 the	 defendant’s	 confession	 was	

compelled,	 a	 due	 process	 analysis	 asks	 ‘whether	 the	 State	 has	 obtained	 the	

confession	 in	 a	 manner	 that	 comports	 with	 due	 process.’”	 	 State	 v.	 Rees,	

2000	ME	 55,	 ¶	 36,	 748	 A.2d	 976	 (Saufley,	 J.,	 dissenting)	 (quoting	 Miller	 v.	

Fenton,	 474	 U.S.	 104,	 110	 (1985)).	 	 Here,	 because	 no	 one	 has	 claimed	 that	 a	

confession	 was	 “forced”	 out	 of	 Hunt,	 we	 examine	 whether	 admission	 of	 his	

confession	violated	his	right	to	due	process.		That	is,	we	examine	whether	his	

statements	were	free	and	voluntary	or	whether,	considering	the	totality	of	the	

circumstances	under	which	the	statements	were	made,	their	admission	would	

   6		“In	all	criminal	prosecutions,	the	accused	.	.	.	shall	not	be	compelled	to	furnish	or	give	evidence	

against	himself	.	.	.	.”		Me.	Const.	art.	I,	§	6.	
   	
   7	 	 “No	 State	 shall	 .	 .	 .	 deprive	 any	 person	 of	 life,	 liberty,	 or	 property,	 without	 due	 process	 of	

law	.	.	.	.”		U.S.	Const.	amend	XIV.	
   	
   8	 	 “No	 person	 shall	 be	 deprived	 of	 life,	 liberty	 or	 property	 without	 due	 process	 of	 law	 .	 .	 .	 .”		

Me.	Const.	art.	I,	§	6-A.	
                                                                                                          11	

be	fundamentally	unfair.		“The	Due	Process	Clause	.	.	.	prohibits	deprivations	

of	 life,	 liberty,	 or	 property	 without	 fundamental	 fairness	 through	

governmental	conduct	that	offends	the	community’s	sense	of	justice,	decency	

and	fair	play.”		State	v.	McConkie,	2000	ME	158,	¶	9,	755	A.2d	1075	(quotation	

marks	omitted).	

        [¶20]	 	 More	 than	 thirty	 years	 ago,	 we	 discussed	 due	 process	 and	 the	

requirement	 of	 voluntariness	 in	 State	 v.	 Mikulewicz,	 462	 A.2d	 497,	 500-01	

(Me.	 1983),	 a	 case	 in	 which	 the	 police	 had	 allowed	 a	 defendant	 to	 “consume	

substantial	 quantities	 of	 alcohol”	 during	 a	 custodial	 interrogation,	 id.	 at	 498.		

We	stated:		

        [T]he	voluntariness	requirement	gives	effect	to	three	overlapping	
        but	 conceptually	 distinct	 values:	 (1)	 it	 discourages	 objectionable	
        police	 practices;	 (2)	 it	 protects	 the	 mental	 freedom	 of	 the	
        individual;	and	(3)	it	preserves	a	quality	of	fundamental	fairness	
        in	the	criminal	justice	system.	
	
Id.	at	500.		We	reiterate	today	that	a	confession	is	involuntary	when	it	is	made	

under	 circumstances	 that	 offend	 one	 of	 these	 fundamental	 values	 of	 social	

policy	and	constitutional	law.		See	Lego	v.	Twomey,	404	U.S.	477,	485	(1972)	

(“The	use	of	coerced	confessions,	whether	true	or	false,	is	forbidden	because	

the	method	used	to	extract	them	offends	constitutional	principles.”).9			


   9	 	 The	 United	 States	 Supreme	 Court	 has	 “used	 the	 terms	 ‘coerced	 confession’	 and	 ‘involuntary	

confession’	interchangeably	by	way	of	convenient	shorthand.”		Arizona	v.	Fulminante,	499	U.S.	279,	
12	

	       [¶21]	 	 In	 Mikulewicz,	 after	 noting	 that	 “articulating	 a	 uniform	 test	 of	

voluntariness	 ha[d]	 proven	 a	 difficult	 task,”	 we	 held	 that	 “[a]	 confession	 is	

voluntary	 if	 it	 results	 from	 the	 free	 choice	 of	 a	 rational	 mind,	 if	 it	 is	 not	 a	

product	 of	 coercive	 police	 conduct,	 and	 if	 under	 all	 of	 the	 circumstances	 its	

admission	would	be	fundamentally	fair.”		462	A.2d	at	500-01.		Nearly	twenty	

years	 later,	 in	 a	 case	 involving	 a	 police	 officer	 who	 affirmatively	 misled	 a	

defendant	 by	 telling	 him	 that	 a	 confession	 would	 be	 kept	 in	 confidence,	 we	

quoted	that	rule	from	Mikulewicz	and	noted	that	“[t]he	focus	in	a	due	process	

analysis	.	.	.	is	not	limited	to	the	presence	or	absence	of	compulsion,	but	rather	

addresses	 the	 totality	 of	 the	 State’s	 actions	 in	 obtaining	 the	 confession.”		

McConkie,	 2000	 ME	 158,	 ¶¶	 4,	 9	 &	 n.3,	 10,	 755	 A.2d	 1075	 (quotation	 marks	

omitted).	




287	 n.3	 (1991)	 (quotation	 marks	 omitted).	 	 In	 1959,	 seven	 years	 before	 it	 decided	 Miranda	 v.	
Arizona,	384	U.S.	436	(1966),	in	“another	in	the	long	line	of	cases	presenting	the	question	whether	a	
confession	was	properly	admitted	into	evidence	under	the	Fourteenth	Amendment,”	Spano	v.	New	
York,	360	U.S.	315,	315	(1959),	the	United	States	Supreme	Court	explained	why	no	conviction	based	
on	an	involuntary	confession	could	be	tolerated:	
	
         The	abhorrence	of	society	to	the	use	of	involuntary	confessions	does	not	turn	alone	
         on	 their	 inherent	 untrustworthiness.	 	 It	 also	 turns	 on	 the	 deep-rooted	 feeling	 that	
         the	police	must	obey	the	law	while	enforcing	the	law;	that	in	the	end	life	and	liberty	
         can	be	as	much	endangered	from	illegal	methods	used	to	convict	those	thought	to	be	
         criminals	as	from	the	actual	criminals	themselves.	
         	
Id.		at	320-21.	
                                                                                      13	

	     [¶22]	 	 We	 have	 long	 held	 that	 when	 applying	 this	 totality	 of	 the	

circumstances	 approach	 to	 make	 a	 voluntariness	 determination,	 the	 trial	

court	may	consider	various	relevant	circumstances,	including	

      the	 details	 of	 the	 interrogation;	 duration	 of	 the	 interrogation;	
      location	 of	 the	 interrogation;	 whether	 the	 interrogation	 was	
      custodial;	 the	 recitation	 of	 Miranda	 warnings;	 the	 number	 of	
      officers	 involved;	 the	 persistence	 of	 the	 officers;	 police	 trickery;	
      threats,	 promises	 or	 inducements	 made	 to	 the	 defendant;	 and	 the	
      defendant’s	 age,	 physical	 and	 mental	 health,	 emotional	 stability,	
      and	conduct.	
      	
State	v.	George,	2012	ME	64,	¶	21,	52	A.3d	903	(emphases	added)	(quotation	

marks	 omitted);	 see	Michaud	 v.	 State,	 161	 Me.	 517,	 530-31,	 215	 A.2d	 87	

(1965).	

	     1.	    Improper	“Promises	or	Inducements”	

	     [¶23]	 	 We	 have	 discussed	 the	 effect	 “promises	 or	 inducements”	 may	

have	on	the	voluntariness	of	a	confession	in	a	variety	of	cases,	recognizing	that	

not	 all	 statements	 made	 by	 law	 enforcement	 officers	 are	 improper.	 	 For	

example,	we	have	noted	that	neither	“generalized	and	vague”	suggestions	that	

telling	 the	 truth	 will	 be	 helpful	 to	 a	 defendant	 in	 the	 long	 run,	 Kittredge,	

2014	ME	 90,	 ¶	 28,	 97	A.3d	 106,	 nor	 “[m]ere	 admonitions	 or	 exhortations	 to	

tell	 the	 truth,”	 State	 v.	 Tardiff,	 374	A.2d	 598,	 601	 (Me.	 1977),	 will	 factor	
14	

significantly	 into	 the	 totality	 of	 the	 circumstances	 analysis.	 	 See	 Kittredge,	

2014	ME	90,	¶¶	27-28,	97	A.3d	106;	Tardiff,	374	A.2d	at	601.	

      [¶24]		Thus,	in	a	host	of	cases,	we	have	held	that	certain	representations	

by	law	enforcement	officers	did	not	constitute	improper	promises	of	leniency.		

See,	 e.g.,	 State	 v.	 Gould,	 2012	 ME	 60,	 ¶¶	 11-13,	 43	 A.2d	 952	 (officer	

“suggest[ed]	 that	 the	 State	 would	 get	 [the	 defendant]	 help”	 if	 he	 confessed);	

State	 v.	 Lavoie,	 2010	 ME	 76,	 ¶	 21,	 1	 A.3d	 408	 (officer	 suggested	 that	 the	

defendant	 would	 get	 alcohol	 counseling	 if	 he	 confessed);	 State	 v.	 Nadeau,	

2010	ME	 71,	 ¶	 57,	 1	 A.3d	 445	 (officer	 told	 the	 defendant	 that	 “the	 more	

cooperative	you	are,	the	better	things	are	for	you”	(alteration	omitted));	State	

v.	 Dion,	 2007	 ME	 87,	 ¶	 34,	 928	A.2d	 746	 (officer	 stated	 “that	 it	 would	 ‘look	

better’	for	[the	defendant]	to	confess”);	 State	v.	 Theriault,	425	A.2d	986,	990	

(Me.	1981)	(officer	stated	that	“‘it	would	be	better	to	tell	us	[the	truth],’	that	‘it	

would	make	[the	defendant]	feel	better,’	and	that	‘people	would	think	more	of	

him	if	he	got	it	off	his	chest’”	(first	alteration	in	original)).			

	     [¶25]	 	 We	 have	 found	 officers’	 statements	 to	 defendants	 to	 be	

problematic	 when	 those	 statements	 involve	 false	 promises	 of	 leniency	 or	

misrepresentations	 about	 legal	 rights,	 however.	 	 In	 Tardiff,	 the	 defendant	

went	to	the	police	station	and	discussed	three	burglaries	but	did	not	admit	to	
                                                                                                       15	

any	involvement	in	the	crimes.		374	A.2d	at	600.		An	officer	drove	him	home.		

Id.	 	 During	 the	 car	 ride,	 the	 officer	 told	 the	 defendant	 that	 the	 police	 “were	

willing	to	help	him	if,	in	any	way,	[they]	could,”	and	that	the	officer	“felt	sure	

that	 the	 Captain	 would	 agree	.	.	 .	 that	 [the	 State]	 would	 charge	 him	 with	 one	

break,	if	he	were	willing	to	clear	up	all	the	matters	that	he	had	pending.”		Id.		

The	 defendant	 agreed	 to	 go	 back	 to	 the	 police	 station	 and	 talk	 with	 the	

captain.		Id.		After	officers	informed	him	of	his	Miranda	rights,	the	defendant	

confessed	 to	 all	 three	 burglaries	 and,	 despite	 the	 officer’s	 promise,	 he	 was	

charged	 with	 all	 three.	 	 Id.	 at	 599-600.	 	 We	 concluded	 that	 because	 the	

officer’s	 statement	 to	 the	 defendant	 was	 a	 false	 promise	 of	 leniency,	 it	

constituted	an	improper	inducement	to	confess.		Id.	at	601.	

	         [¶26]		In	McConkie,	the	defendant	agreed	to	meet	with	police	to	discuss	

allegations	 of	 sexual	 contact	 with	 a	 teenager.	 	 2000	 ME	 158,	 ¶	 2,	 755	 A.2d	

1075.		After	an	officer	told	the	defendant,	inter	alia,	that	“any	information	he	

provided	during	the	interview	would	‘stay	confidential,’”	the	defendant	made	

several	 incriminating	 statements.10	 	 Id.	 ¶	 4	 (alteration	 omitted).	 	 We	

concluded	 that	 the	 trial	 court	 erred	 by	 denying	 the	 defendant’s	 motion	 to	

suppress	 the	 statements,	 stating	 that	 “it	 is	 evident	 that	 [the	 defendant’s]	

    10	
      	 It	 was	 undisputed	 that	 the	 interview	 did	 not	 constitute	 a	 custodial	 interrogation,	 and	
therefore	that	police	were	not	required	to	give	the	defendant	Miranda	warnings.		State	v.	McConkie,	
2000	ME	158,	¶	7,	755	A.2d	1075;	see	Miranda,	384	U.S.	at	478-79.	
16	

statements	to	[the	officer]	were	obtained	through	the	use	of	an	interrogation	

tactic	that	does	not	fall	within	the	bounds	of	fair	play	and	that	the	admission	

of	 those	 statements	 at	 trial	 therefore	 violated	 [the	 defendant’s]	 right	 to	 due	

process	 of	 law.”	 	 Id.	 ¶	 10.	 	 The	 officer,	 we	 held,	 “was	 .	 .	 .	 not	 at	 liberty	 to	

affirmatively	mislead	[the	defendant]	as	to	his	constitutionally	protected	right	

against	self-incrimination.”		Id.			

	      [¶27]	 	 In	 Dodge,	 again	 focusing	 on	 the	 nature	 and	 timing	 of	 the	 police	

statements,	 2011	 ME	 47,	 ¶¶	 13-20,	 17	 A.3d	 128,	 we	 distinguished	 the	

statements	the	defendant	made	after	an	officer’s	assurance	of	confidentiality	

from	those	he	made	after	the	officer’s	“prompt	correction	of	his	assurance	that	

the	conversation	would	remain	private,”	id.	¶	13.		We	held	that	the	statements	

made	before	the	officer’s	correction	were	properly	suppressed.		Id.	¶	16.	

	      [¶28]		Most	recently,	in	State	v.	Wiley,	we	vacated	a	conviction	after	the	

trial	court	denied	the	defendant’s	motion	to	suppress.		2013	ME	30,	¶¶	11,	31,	

61	A.3d	750.		We	determined	that	an	improper	offer	of	leniency	was	made,	id.	

¶	 25,	 where	 the	 interviewing	 law	 enforcement	 officer	 implied	 that	 if	 the	

defendant	 confessed,	 he	 would	 face	 a	 shorter	 sentence	 involving	 county	 jail	

and	 probation	 instead	 of	 “a	 lot	 of	 time	 in	 a	 state	 prison,”	 id.	 ¶	 21	 (quotation	

marks	 omitted).	 	 Our	 split	 decision	 in	 Wiley	 demonstrates	 the	 difficulty	 in	
                                                                                                                 17	

drawing	the	line	between	permissible	police	interrogation	tactics	and	tactics	

that	 involve	 false	 promises	 and	 improper	 inducements	 by	 law	 enforcement.		

Nonetheless,	 we	 ultimately	 ruled	 that	 “[a]	 confession	 is	 not	 voluntary	 where	

an	interrogating	officer,	with	no	more	than	apparent	authority,	leads	a	suspect	

to	 believe	 that	 a	 confession	 will	 secure	 a	 favorable,	 concrete	 sentence,	 and	

that	belief	motivates	the	suspect	to	confess.”		Id.	¶	31.	

	       [29]		The	lesson	to	be	learned	from	these	cases	is	that	false	promises	of	

leniency	 that	 induce	 a	 confession	 are	 improper	 and	 thus	 will	 weigh	

significantly	 into	 our	 consideration	 of	 the	 totality	 of	 the	 circumstances	 in	

determining	 whether	 a	 confession	 must	 be	 suppressed.11	 	 A	 promise	 is	 false	

when	 it	 involves	 a	 benefit	 that	 could	 not	 be	 delivered—or	 is	 not	 in	 fact	

delivered—by	the	governmental	agent	making	the	promise,	or	when	the	agent	

has	no	authority	to	give	the	defendant	what	was	offered.		See,	e.g.,	Kittredge,	

2014	ME	90,	¶	27,	97	A.3d	106;	Wiley,	2013	ME	30,	¶	31,	61	A.3d	750;	State	v.	

Coombs,	1998	ME	1,	¶	11,	704	A.2d	387;	Tardiff,	374	A.2d	at	601.		A	promise	

involves	 leniency	 when	 it	 suggests	 that	 the	 process	 of	 prosecution	 or	

sentencing	 will	 somehow	 be	 “better”	 for	 the	 defendant	 if	 the	 defendant	


   11	 	 The	 same	 is	 true	 for	 officers’	 misleading	 statements	 about	 the	 defendant’s	 legal	 rights.	 	 See	

State	 v.	 Dodge,	 2011	 ME	 47,	 ¶¶	 13-21,	 17	 A.3d	 128;	 McConkie,	 2000	 ME	 158,	 ¶¶	 8-11,	 755	 A.2d	
1075.	
   	
18	

confesses.12	 	 See,	 e.g.,	 Wiley,	 2013	 ME	 30,	 ¶	 31,	 61	A.3d	 750;	 Theriault,	

425	A.2d	 at	 990;	 Tardiff,	 374	 A.2d	 at	 600-01;	 cf.	 Lavoie,	 2010	 ME	 76,	 ¶	 21,	

1	A.3d	408;	

	       [¶30]	 	 The	 determination	 of	 the	 extent	 to	 which	 a	 false	 promise	 of	

leniency	 has	 induced	 a	 defendant’s	 confession	 is	 an	 issue	 where	 some	

clarification	 is	 needed.	 	 Although	 we	 have	 stated	 that	 only	 those	 false	

promises	of	leniency	that	played	a	role	in	the	defendant’s	decision	to	confess	

can	 render	 a	 confession	 involuntary,	 see	 Tardiff,	 374	 A.2d	 at	 601,	 we	 have	

been	less	than	entirely	clear	about	how	and	where	that	determination	of	the	

effect	of	improper	state	action	is	to	be	made.				

	       [¶31]	 	 In	 Tardiff,	 McConkie,	 and	 Dodge,	 after	 concluding	 that	 some	 law	

enforcement	actions	had	been	improper,	we	ruled,	as	a	matter	of	law,	that	the	

defendants’	 statements	 were	 involuntary	 and	 should	 therefore	 have	 been	

suppressed.13	 	 We	 did	 so	 without	 any	 discussion	 about	 whether	 the	



    12		We	agree	with	the	California	Supreme	Court’s	statement	that	

    	
        [t]he	line	to	be	drawn	between	permissible	police	conduct	and	conduct	deemed	to	
        induce	or	to	tend	to	induce	an	involuntary	statement	does	not	depend	upon	the	bare	
        language	of	inducement	but	rather	upon	the	nature	of	the	benefit	to	be	derived	by	a	
        defendant	if	he	speaks	the	truth,	as	represented	by	the	police.	
   	
People	v.	Hill,	426	P.2d	908,	916	(Cal.	1967).			
   	
   13		For	example,	in	State	v.	Tardiff,	we	stated:	

   	
                                                                                                            19	

defendant’s	 confession	 had	 occurred	 as	 a	 result	 of	 that	 improper	 action.	 	 In	

Wiley,	based	on	our	“experience	and	common	sense,”	we	determined	that	the	

defendant’s	confession	was	involuntary.		2013	ME	30,	¶	30,	61	A.3d	750.	

	       [¶32]	 	 As	 we	 noted	 earlier,	 in	 the	 1977	 decision	 where	 we	 seemed	 to	

distinguish	 the	 question	 of	 whether	 a	 confession	 had	 been	 motivated	 by	

improper	 police	 tactics	 from	 the	 tactics	 themselves—as	 though	 they	 were	

separate	 determinations—we	 also	 stated	 that	 the	 determination	 of	

voluntariness	 was	 entirely	 a	 question	 of	 fact.	 	 Tardiff,	 374	 A.2d	 at	 600-01.		

Twenty	 years	 later,	 in	 Coombs,	 we	 explained	 our	 adoption	 of	 a	 bifurcated	

approach	 to	 the	 standard	 of	 review	 in	 a	 voluntariness	 determination.		

1998	ME	1,	¶¶	7-9,	704	A.2d	387.		We	referred	to	Miller	v.	Fenton,	474	U.S.	104	

(1985),	with	its	explanation	of	the	need	for	“plenary	federal	review”	of	state	

court	determinations	of	voluntariness:	

        [T]he	nature	of	[the]	inquiry	itself	lends	support	to	the	conclusion	
        that	 “voluntariness”	 is	 a	 legal	 question	 meriting	 independent	
        consideration	 in	 a	 federal	 habeas	 corpus	 proceeding.	 	 Although	
        sometimes	 framed	 as	 an	 issue	 of	 “psychological	 fact,”	 the	

       [W]e	 conclude	 that	 the	 defendant’s	 confession	 was	 involuntary	 as	 a	 matter	 of	
       law.	.	.	.	Although	there	was	testimony	indicating	that	the	defendant	may	have	been	
       contemplating	 confessing,	 the	 fact	 remains	 that	 he	 did	 not	 do	 so	 until	 after	 he	 had	
       been	led	to	believe	by	the	police	that	he	would	be	charged	with	only	one	offense	of	
       his	 own	 choice,	 rather	 than	 three.	 	 The	 evidence	 thus	 establishes	 a	 legally	
       impermissible	 promise	 of	 leniency	 by	 the	 police	 which	 preceded	 the	 defendant’s	
       confession.	
          	
374	A.2d	598,	601	(Me.	1977)	(emphasis	added).	
20	

    dispositive	 question	 of	 the	 voluntariness	 of	 a	 confession	 has	
    always	had	a	uniquely	legal	dimension.	
    	
Coombs,	 1998	 ME	 1,	 ¶	 9,	 704	 A.2d	 387	 (quoting	 Miller,	 474	 U.S.	 at	 115-16).		

Relying	 on	 that	 reasoning,	 we	 reiterated	 that	 “the	 dispositive	 issue	 of	 the	

voluntariness	 of	 a	 confession,	 although	 based	 on	 all	 the	 facts	 and	

circumstances	 surrounding	 the	 confession,	 is	 a	 legal	 issue	 warranting	

independent	appellate	review.”		Id.	

          [¶33]	 	 Despite	 the	 clear	 adoption	 of	 the	 bifurcated	 standard,	 we	 have	

not	precisely	defined	the	contours	of	the	analysis	of	the	causal	nexus	between	

the	conduct	of	law	enforcement	officers	and	the	defendant’s	decision	to	make	

incriminating	 statements.	 	 Our	 lack	 of	 clarity	 may	 be	 grounded	 in	 confusion	

about	 the	 precise	 location	 of	 the	 line	 between	 the	 facts	 to	 be	 determined—

exclusively	 the	 task	 of	 a	 trial	 court—and	 the	 legal	 question	 of	 the	 “ultimate	

determination	 regarding	 voluntariness,”	 Bryant,	 2014	 ME	 94,	 ¶	 15,	 97	 A.3d	

595.			

          [¶34]		We	clarify	today	that	although	the	determination	of	the	historical	

facts	underlying	a	question	of	voluntariness	must	be	made	by	the	trial	court,	

and	 will	 be	 reviewed	 deferentially,	 the	 “psychological	 fact”	 of	 the	

voluntariness	 of	 a	 confession	 is	 a	 determination	 of	 law	 and	 is	 subject	 to	 de	

novo	 review.	 	 See,	e.g.,	 Miller,	 474	 U.S.	 at	 115-17;	 Bryant,	 2014	 ME	 94,	 ¶	 15,	
                                                                                       21	

97	A.3d	595;	Dodge,	2011	ME	47,	¶	10,	17	A.3d	128;	Coombs,	1998	ME	1,	¶	9,	

704	A.2d	387.			

      [¶35]		We	also	clarify	that	the	degree	to	which	police	conduct	appears	to	

have	motivated	the	defendant’s	decision	to	confess	is	one	of	the	factors	to	be	

considered	 by	 a	 court	 in	 determining	 the	 legal	 question	 of	 whether	 that	

conduct	 constituted	 an	 improper	 inducement	 and,	 thus,	 the	 extent	 to	 which	

the	 officer’s	 statements	 will	 play	 a	 role	 in	 the	 ultimate	 voluntariness	

determination.			

      2.	   Characteristics	of	the	Defendant	
      	
	     [¶36]	 	 When	 a	 criminal	 defendant	 moves	 to	 suppress	 a	 confession,	

alleging	 that	 it	 was	 involuntary	 because	 of	 a	 due	 process	 violation,	 the	 trial	

court	addresses	“the	totality	of	the	State’s	actions	in	obtaining	the	confession.”		

McConkie,	 2000	 ME	 158,	 ¶	 9	 n.3,	 755	 A.2d	 1075	 (quotation	 marks	 omitted).		

As	 we	 have	 already	 discussed,	 the	 voluntariness	 determination	 pursuant	 to	

this	approach	may	include	consideration	of		

      the	 details	 of	 the	 interrogation;	 duration	 of	 the	 interrogation;	
      location	 of	 the	 interrogation;	 whether	 the	 interrogation	 was	
      custodial;	 the	 recitation	 of	 Miranda	 warnings;	 the	 number	 of	
      officers	 involved;	 the	 persistence	 of	 the	 officers;	 police	 trickery;	
      threats,	promises	or	inducements	made	to	the	defendant;	and	the	
      defendant’s	 age,	 physical	 and	 mental	 health,	 emotional	 stability,	
      and	conduct.	
      	
22	

George,	 2012	 ME	 64,	 ¶	 21,	 52	 A.3d	 903	 (emphasis	 added)	 (quotation	 marks	

omitted).	

	      [¶37]	 	 Like	 courts	 in	 other	 jurisdictions,	 we	 consider	 a	 defendant’s	

cognitive	ability	as	part	of	the	voluntariness	determination.		In	United	States	v.	

Preston,	 the	 United	 States	 Court	 of	 Appeals	 for	 the	 Ninth	 Circuit	 vacated	 a	

conviction	that	was	based	on	the	confession	of	a	defendant	who	had	an	IQ	of	

65,	was	easily	manipulated,	and	was	subjected	to	confusing	and	high-pressure	

interrogation	techniques.		751	F.3d	1008,	1010-28	(9th	Cir.	2014)	(en	banc).		

“Even	if	we	would	reach	a	different	conclusion	regarding	someone	of	normal	

intelligence,”	 the	 court	 stated,	 “we	 hold	 that	 the	 officers’	 use	 of	 the	 methods	

employed	 here	 to	 confuse	 and	 compel	 a	 confession	 from	 the	 intellectually	

disabled	eighteen-year-old	before	us	produced	an	involuntary	confession.”		Id.	

at	1028.	

	      [¶38]		Similarly,	the	Kansas	Supreme	Court	reversed	a	conviction	based	

on	 a	 confession	 where	 the	 defendant	 had	 an	 IQ	 of	 76	 and	 was	 subjected	 to	

some	 degree	 of	 police	 coercion—even	 though	 the	 officers’	 “threats	 and	

promises	 [alone]	 may	 not	 [have	 been]	 sufficient	 to	 show	 coercion.”	 	 State	 v.	

Swanigan,	 106	 P.3d	 39,	 42,	 45-54	 (Kan.	2005).	 	 Likewise,	 the	 Wisconsin	

Supreme	 Court	 uses	 a	 totality	 of	 the	 circumstances	 test	 in	 which	 the	
                                                                                   23	

defendant’s	 characteristics	 are	 balanced	 against	 the	 pressure	 exerted	 by	 law	

enforcement.	 	 State	 v.	 Hoppe,	 661	 N.W.2d	 407,	 414	 (Wis.	 2003).	 	 The	 court	

explained:	

        The	 balancing	 of	 the	 personal	 characteristics	 against	 the	 police	
        pressures	 reflects	 a	 recognition	 that	 the	 amount	 of	 police	
        pressure	that	is	constitutional	is	not	the	same	for	each	defendant.		
        When	the	allegedly	coercive	police	conduct	includes	subtle	forms	
        of	psychological	persuasion,	the	mental	condition	of	the	defendant	
        becomes	a	more	significant	factor	in	the	“voluntariness”	calculus.	
        	
Id.	 at	 415.	 	 Relevant	 personal	 characteristics	 “include	 the	 defendant’s	 age,	

education	 and	 intelligence,	 physical	 and	 emotional	 condition,	 and	 prior	

experience	with	law	enforcement.”		Id.	at	414.	

	     [¶39]		With	the	clarifications	explained	above,	and	recognizing	the	need	

to	 consider	 law	 enforcement’s	 actions	 vis-à-vis	 each	 defendant’s	

characteristics,	we	apply	the	law	to	the	undisputed	facts.	

B.	   The	Voluntariness	of	Hunt’s	Incriminating	Statements	

	     [¶40]	 	 Hunt	 contends	 that	 his	 incriminating	 statements	 were	

involuntary	because	the	detectives	improperly	induced	his	confession	by	their	

assurances	that	if	he	confessed	to	sexual	contact	with	the	victim,	he	would	not	

have	to	register	as	a	sex	offender.		He	also	argues	that	the	statement	he	made	

after	 the	 first	 detective	 asked	 why	 he	 did	 not	 confess	 earlier	 in	 the	

interview—“Like	[the	second	detective]	said,	that	I’m	not	even	close	to	being	
24	

on	 that	 list”—demonstrates	 that	 those	 false	 promises	 of	 leniency	 motivated	

his	decision	to	confess.		We	agree	and,	considering	the	totality	of	the	relevant	

circumstances,	 we	 conclude	 that	 the	 court	 erred	 when	 it	 determined	 that	

Hunt’s	confession	was	made	voluntarily.	

	     [¶41]	 	 Here,	 based	 on	 the	 facts	 found	 by	 the	 suppression	 court,	 the	

circumstances	are	as	follows.		Hunt	voluntarily	went	to	the	police	station	for	

questioning	 that	 lasted	 around	 two	 hours.	 	 He	 was	 not	 in	 custody,	 and	 was	

told	 that	 he	 could	 terminate	 questioning	 and	 leave	 at	 any	 time.	 	 At	 the	

beginning	 of	 the	 interrogation,	 the	 officer	 recited	 Miranda	 warnings	 to	 Hunt	

and	 Hunt	 indicated	 that	 he	 understood	 them.	 	 Two	 officers	 were	 involved	 in	

the	 questioning,	 although	 Hunt	 was	 questioned	 one-on-one.	 	 The	 officers	

persisted	in	their	questioning	despite	Hunt’s	initial	denials	of	the	allegations	

of	 sexual	 assault.	 	 Hunt	 has	 “less	 than	 average”	 cognitive	 skills—one	 report	

admitted	 at	 the	 motion	 hearing	 indicated	 he	 had	 a	 composite	 IQ	 score	 of	 81	

and	another	reported	a	score	of	75.			

	     [¶42]	 	 Although	 the	 officers	 made	 no	 direct	 promises	 to	 Hunt,	 in	

response	 to	 his	 concerns	 about	 being	 placed	 on	 “the	 list,”	 the	 officers	 made	

statements	assuring	him	that	if	he	confessed	to	sexual	contact	with	the	victim,	

thereby	 taking	 the	 officers	 up	 on	 the	 one-time	 “opportunity”	 they	 were	
                                                                                                                      25	

offering	 him,	 Hunt	 would	 not	 be	 subject	 to	 the	 sex	 offender	 registration	

requirements.		Based	on	what	they	told	him,	Hunt	could	“reasonably	 believe	

[that	 the	 officers]	 had	 the	 authority	 or	 power	 to”	 relieve	 him	 from	 the	

registration	 requirements	 if	 he	 confessed	 to	 the	 allegations,	 see	 Tardiff,	

374	A.2d	 at	 601,	 and	 also	 that	 “the	 list”	 was	 a	 component	 of	 a	 possible	

criminal	 sentence.14	 	 The	 first	 detective	 did	 not	 tell	 Hunt	 that	 “we’re	 not	 in	

control	of	that	list”	until	after	Hunt	confessed.15		Moreover,	when	asked	why	

he	 had	 decided	 to	 confess,	 Hunt	 explained	 to	 the	 first	 officer	 that	 he	

understood	that	the	second	detective	had	told	him	that	he	was	“not	even	close	

to	 being	 on	 that	 list.”	 	 The	 officers’	 statements	 regarding	 “the	 list,”	 if	 not	

sufficiently	 definite	 to	 constitute	 false	 promises	 of	 leniency,	 were	 perilously	

close.	 	 And,	 given	 Hunt’s	 stated	 reliance	 on	 his	 understanding	 of	 their	


    14		Hunt’s	sex	offender	registration	is	governed	by	the	Sex	Offender	Registration	and	Notification	

Act	of	2013	(SORNA),	34-A	M.R.S.	§§	11271-11304	(2015).		See	34-A	M.R.S.	§	11272(1).		In	ways	not	
relevant	 to	 this	 appeal,	 portions	 of	 SORNA	 have	 been	 amended	 since	 Hunt’s	 conviction	 and	
sentencing.	 	 See,	 e.g.,	 P.L.	 2015,	 ch.	 280,	 §	 16	 (effective	 Oct.	 15,	 2015).	 	 According	 to	 the	 statute,	
“[t]he	 court	 shall	 notify	 the	 offender	 at	 the	 time	 of	 sentence	 of	 the	 duty	 to	 register.”	 	 34-A	 M.R.S.	
§	11282(1).		Hunt’s	“notice	of	duty	to	register”	identified	him	as	a	“Tier	III	registrant,”	requiring	him	
to	 register	 for	 the	 rest	 of	 his	 life	 and	 to	 verify	 his	 registration	 every	 ninety	 days.	 	 See	 34-A	 M.R.S.	
§§	11273(16)(A),	 11282(7)(A),	 11285(5).	 	 Sex	 offender	 registration	 is	 a	 consequence	 that	 applies	
to	 a	 convicted	 sex	 offender	 because	 of	 his	 conviction,	 and	 it	 is	 a	 consequence	 that	 may	 affect	 an	
offender	far	longer	than	his	prison	sentence.	
    	
    15		See	Dodge,	2011	ME	47,	¶¶	14-16,	17	A.3d	128	(holding	that	statements	the	defendant	made	

after	 an	 officer	 misled	 him	 to	 believe	 the	 conversation	 was	 confidential,	 but	 before	 the	 officer	
“correct[ed]”	himself,	were	properly	suppressed);	cf.	State	v.	Wood,	662	A.2d	908,	911	(Me.	1995)	
(concluding	that	a	confession	was	voluntary	where	officers	told	the	defendant	that	he	was	“not	in	
trouble”	for	possessing	a	handgun	used	in	a	murder	but	also	“repeatedly	told	[him]	that	they	had	no	
control	over	charging	decisions	or	sentencing”	(quotation	marks	omitted)).	
26	

assurances,	we	cannot	disregard	those	statements	in	considering	the	totality	

of	the	circumstances.	

	     [¶43]	 	 Although	 the	 officers’	 statements	 might	 not	 have	 rendered	 a	

different	 defendant’s	 confession	 involuntary,	 the	 issue	 of	 Hunt’s	 cognitive	

limitations	also	plays	a	significant	role	in	our	analysis.		As	the	Supreme	Court	

of	 Wisconsin	 stated,	 “[w]hen	 the	 allegedly	 coercive	 police	 conduct	 includes	

subtle	 forms	 of	 psychological	 persuasion,	 the	 mental	 condition	 of	 the	

defendant	 becomes	 a	 more	 significant	 factor	 in	 the	 ‘voluntariness’	 calculus.”		

Hoppe,	 661	 N.W.2d	 at	 415.	 	 Although	 no	 single	 factor	 renders	 Hunt’s	

confession	 involuntary,	 the	 totality	 of	 the	 circumstances—in	 particular,	 the	

officers’	 misleading	 statements	 in	 light	 of	 Hunt’s	 cognitive	 disability	 and	 his	

apparent	 reliance	 on	 their	 representations—rendered	 Hunt’s	 incriminating	

statements	involuntary	as	a	matter	of	law.	

	     [¶44]	 	 Given	 the	 values	 that	 the	 exclusionary	 rule	 for	 involuntary	

confessions	serves	to	protect,	see	McConkie,	2000	ME	158,	¶	9	&	n.3,	755	A.2d	

1075;	 Mikulewicz,	 462	 A.2d	 at	 500;	 Collins,	 297	 A.2d	 at	 634	 n.13,	 we	 must	

conclude	 that	 the	 suppression	 court	 erred	 when	 it	 denied	 Hunt’s	 motion	 to	

suppress	 the	 evidence	 of	 his	 incriminating	 statements.	 	 We	 therefore	 vacate	
                                                                                                       27	

the	 judgment	 of	 conviction	 and	 remand	 the	 case	 to	 the	 trial	 court	 for	 a	 new	

trial.16	

          The	entry	is:	

                            Judgment	of	conviction	vacated.		Remanded	for	
                            further	 proceedings	 consistent	 with	 this	
                            opinion.	
	
	     	      	     	     	      	
	
On	the	briefs:	
	
      Verne	E.	Paradie,	Jr.,	Esq.,	Paradie,	Sherman,	Walker	&	Worden,	
      Lewiston,	for	appellant	Timothy	Hunt	
      	
      Stephanie	Anderson,	District	Attorney,	and	William	J.	Barry,	Asst.	Dist.	
      Atty.,	Prosecutorial	District	No.	Two,	Portland,	for	appellee	State	of	
      Maine	
	
	
At	oral	argument:	
	
      Verne	E.	Paradie,	Jr.,	Esq.,	for	appellant	Timothy	Hunt	
      	
      William	J.	Barry,	Asst.	Dist.	Atty.,	Prosecutorial	District	No.	Two,	
      Portland,	for	appellee	State	of	Maine	
	
	
	
Cumberland	County	Unified	Criminal	Docket	docket	number	CR-2013-6687	
FOR	CLERK	REFERENCE	ONLY	
	

    16	
      	 The	 State	 does	 not	 argue	 that,	 if	 erroneous,	 admission	 of	 Hunt’s	 confession	 constituted	
harmless	error.		See	Fulminante,	499	U.S.	at	306-13;	State	v.	Ayers,	433	A.2d	356,	362	(Me.	1981).		
And,	because	we	vacate	Hunt’s	convictions	based	on	the	denial	of	his	motion	to	suppress	evidence	
of	his	confession,	we	do	not	discuss	his	arguments	regarding	either	the	trial	court’s	exclusion	of	his	
expert’s	testimony	or	the	sufficiency	of	the	evidence	presented	at	trial.